Citation Nr: 1728214	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-18361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to June 15, 2012, and in excess of 20 percent thereafter, for diabetes mellitus, type II.

2.  Entitlement to a rating in excess of 40 percent for right lower extremity radiculopathy prior to December 4, 2012.

3.  Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel

INTRODUCTION

The Veteran served on duty from October 1966 to January 1988.

These matters come before the Board of Veterans Appeals (Board) on appeal from July 2012, May 2013 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a hearing before a member of the Board in connection with his appeal.  A hearing was scheduled for November 17, 2015.  However, in a November 12, 2015 statement, the Veteran, through his representative, requested to cancel the hearing and did not request a new hearing be scheduled.  The Board finds that the Veteran's request for a hearing has been withdrawn.  38 C.F.R. § 20.702(e) (2016).

These matters were previously before the Board in April 2016 at which time the case was remanded to obtain relevant records from the Social Security Administration (SSA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran seeks increased disability evaluations for diabetes mellitus, type II, right lower extremity radiculopathy and left lower extremity radiculopathy.

While the Board regrets the additional delay, the Board finds that a remand is necessary in order to evaluate these disabilities.

As was directed in the Board's April 2016 remand directives, the Veteran's SSA records were obtained and associated with the electronic file.  On the Veteran's application for SSA benefits dated October 2012, he stated that he used a motorized scooter to get around and complained of experiencing severely dry skin on the bottoms of his feet.  The Veteran underwent a SSA disability examination in January 2013 in which the examiner noted that the Veteran's gait was slow and that he used a cane to ambulate.  Another record, included in the SSA records, dated June 30, 2013 indicated the Veteran had difficulty walking and was using a scooter. 

The Veteran is currently rated as 20 percent disabled for diabetes mellitus, effective June 15, 2012.  Higher disability evaluations for diabetes mellitus require "regulation of activities" which is defined as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

The Veteran was afforded a VA diabetes mellitus examination and a VA back examination in September 2013.  In the report of the VA diabetes mellitus examination, the examiner indicated that the Veteran required regulation of activities as part of the medical management of his diabetes mellitus.  The examination reports requests that the examiner provide an example of the regulation of activities experienced.  Here, the example reported by the examiner was the following: "Veteran states he uses isometric weight machine for exercise."  The examiner also reported that "Veteran states it's very hard for him to walk (combination of his DM and back condition).  States his feet feel numb or full of pins & needles & it feels like he is walking on bones of his feet.  Veteran states he can't be on his feet for longer than 30-60 minutes."  The Board finds that a remand of this issue is necessary in order to schedule the Veteran for a new examination, as the report of the September 2013 examination is unclear as to whether or not the Veteran's diabetes mellitus required a regulation of activities at the time of the examination.  Regulation of activities is defined as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, Diagnostic Code 7913.  The examiner's description does not appear to match the definition supplied by the regulation.  

Additionally, the Board notes that the Veteran has not been afforded a VA examination since September 2013.  Thus, a remand is also necessary to afford the Veteran a contemporaneous VA examination so that the evaluation of his diabetes mellitus will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

With regard to the Veteran's claims for increased evaluations for radiculopathy of the right lower extremity and the left lower extremity, the Board notes that the Veteran most recently underwent a VA peripheral nerves examination in January 2013, four and one-half years ago.  The examiner noted that an electromyography/nerve conduction velocity (EMG/NCV) study of the Veteran's left lower leg was being requested to determine if diabetic neuropathy was present, and that the results would be included in an addendum report upon completion.  A review of the record indicates that the requested testing was not completed, and no addendum opinion was provided.  Additionally, a remand is also necessary to afford the Veteran a contemporaneous VA peripheral nerves examination; all necessary testing should be performed such that the evaluations of his bilateral lower leg radiculopathies will be fully informed ones.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  It is not apparent to the Board whether the lower extremities symptomology reported by the Veteran is due to his diabetes mellitus or due to peripheral neuropathy.  The increased rating claims are inextricably intertwined.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA treatment records and associate them with the electronic file.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his service-connected disabilities.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran and his representative of such and provide him with an opportunity to submit those records.

3.  Schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected diabetes mellitus, type II.  The Veteran's electronic file should be made available to and be reviewed by the examiner, and he or she must indicate whether such review was accomplished. 

The examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected diabetes mellitus, type II.  

The examiner is asked to provide an opinion as to whether it is medically necessary for the Veteran to avoid strenuous occupational and recreational activities due to diabetes mellitus, type II, and if so, to indicate the approximate date or time period when the Veteran was first required to do so.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

4.  Schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected right lower extremity radiculopathy and his service-connected left lower leg radiculopathy.  The Veteran's electronic file should be made available to and be reviewed by the examiner, and he or she must indicate whether such review was accomplished.  All indicated tests should be conducted and the results reported, to include but not limited to EMG/NCV testing that was requested by the January 2013 VA examiner.

The examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected right lower leg radiculopathy and service-connected left lower leg radiculopathy, to include indicating to what degree these conditions affect the Veteran's ability to walk.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


